DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Status of Claims
Claims 6, 8-12, 18, 20, and 23 are cancelled. Claims 1, 4, 5, 7, 13, 16, 17, 19, 21, 22, and 24 amended. Claims 1-5, 7, 13-17, 19, 21-22 and 24 are considered in this Office Action. Claims 1-5, 7, 13-17, 19, 21-22 and 24 are currently pending. 

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and overcome the U.S.C. 35 102 rejection. However an updated 103 rejection will addressed applicant’s amendment. 
Applicant’s amendments have been considered, and do not overcome the U.S.C. 35 112(b). An updated 112(b) rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s amendments and arguments have been considered, and do overcome the U.S.C. 35 112(a). 
Regarding the 112(a) rejection, applicant amended claims 8, 20, and 24 to remove “efficiency score” and added “underutilization score” which is supported by the specification in para. 0125. Rejection is withdrawn.
Applicant’s amendments and arguments have been considered, and do not overcome the U.S.C. 35 112(b). 
Regarding the 112(b) rejection, applicant amended claims and changed the claims from “topology elements” to “topology asset”. Applicant’s remarks do not address how applicant’s amendments clarify what the topological assets are, as the recited definition in the drawing (figs. 5A, 5C, 7B, and 8) and associated paragraphs are unclear which renders the claims indefinite. 

 Applicant’s arguments with respect to the 102 rejection to claims have been considered, applicant’s arguments with respect to claims are moot because the new ground of rejection will address applicant’s argument in the updated 103 rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 16, 17, and 22 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 5, 16, 17, and 22 recite a typology assets. It is unclear to what the topological assets are, as the recited definition in the drawing (figs. 5A, 5C, 7B, and 8) and associated paragraphs are unclear which renders the claims indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2,  13, 14, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Edward George Axelsen (US 2008/0079569 A1, hereinafter “Axelsen”) in view of Tulika Agrawal (US 2015/019402 A1, hereinafter “Agrawal”) in view of Philp Kirkpatrick (US 2012/0299728 A1, hereinafter “Kirkpatrick”).

Claims 1/13/21:
Axelsen discloses: 
A computer-implemented method, comprising: deploying a meter coupled to a private computer network [fig. 1 illustrates a meter (103) coupled to a computer network (106)], wherein the meter captures packet data sent or received by network nodes coupled to the private computer network, and wherein portions of the network nodes are associated with different physical spaces [para. 009 describes a plurality of room occupancy sensor devices (meter) and a server communicatively coupled to the plurality of room occupancy sensor devices via a data communication network. Each of the room occupancy sensor devices is located in a corresponding one of a plurality of rooms, detects whether the corresponding one of the plurality of rooms is occupied]; monitoring activity of the network nodes in association with the different physical spaces based on the captured packet data [para. 0014 describes the room occupancy monitoring system will reflect the actual occupancy status of the room based on captured sensor data]; and determining, for a particular period of time, a utilization of a physical asset based on the monitored activity of a network node from the network nodes that represents the physical asset, wherein the physical asset is located in a particular physical space of the different physical spaces [para. 0013 describes each of the room occupancy sensor devices transmits the first signal and the second signal to the server in real time after a change is detected in an occupancy status of the corresponding one of the plurality of rooms as illustrated in figure 4].
 monitoring presence in the particular physical space based on motion packet data received from one or more motion sensors associated with the particular physical space, the motion packet data describing motion by one or more people located in the particular physical space, [para. 0024 describes the room occupancy monitoring system includes occupancy sensor devices 103, 105 each deployed in different conference rooms 102, 104 and a server 114 running a room occupancy management application] the captured packet data including the motion packet data, the network nodes including the one or more motion sensors, the particular period of time reflecting a meeting conducted in the particular physical space and determining one or more of an actual start time and an actual end time of the meeting conducted in the particular physical space based on the motion packet data [the occupancy sensor devices detect whether the conference rooms are actually occupied by detecting presence of occupants, if any, and send the room occupancy information to the server 114 with the identification of the occupancy sensor devices corresponding to the conference rooms as described in para. 0025, where the room occupancy monitoring system will reflect the actual occupancy status of the room rather than a mere schedule to occupy or not occupy the rooms at real-time]; 
performing a comparison between the actual start time and the actual end time of the meeting to a scheduled meeting duration associated with a stored meeting entry [para. 0014 describes the room occupancy monitoring system will reflect the actual occupancy status of the room rather than a mere schedule to occupy or not occupy the rooms]; 
While Axelsen teaches the room occupancy monitoring system will reflect the actual occupancy status of the room rather than a mere schedule to occupy or not occupy the rooms (comparing scheduled time to actual room occupancy status), it does not explicitly teach the following, however, Agrawal teaches:
and where the actual meeting duration is less than scheduled meeting duration, designating an underutilization score for the meeting based on the comparison [para. 0086 describes the actual start times and end times may be used to calculate a second score for the recurrent event].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agrawal with Axelsen, because the references are analogous and compatible since they are directed to the same field of endeavor of monitoring and scheduling meetings/events, to compute score for a meeting based on a comparison. Doing so will help provide the actual room occupancy information available for use in a convenient manner.
While Axelsen teaches the room occupancy monitoring system will reflect the actual occupancy status of the room rather than a mere schedule to occupy or not occupy the rooms (comparing scheduled time to actual room occupancy status), it does not explicitly teach the following, and however, Kirkpatrick teaches:
and recommending a change in the meeting duration [[0083] In another example, the calendaring application may make an intelligent decision to edit a recurring meeting based on occupancy correction signals from an occupancy sensor 10. If a recurring meeting is routinely missed or routinely start or ends late, the calendaring application may make an intelligent decision to cancel subsequent recurrences or adjust the start or end time of subsequent occurrences. Similarly, the calendaring application may make an intelligent decision to prevent a user from scheduling a meeting if that user routinely schedules meetings that go unattended. In a further embodiment of the invention in which the calendaring application resolves scheduling conflicts based on a priority system, a user that routinely schedules unattended meetings may be assigned a low priority number (low score)].

Claim 2/14:
Axelsen discloses: 
The computer-implemented method of claim 1, further comprising: grouping, at the meter, the captured packet data according to the different physical spaces in which the network nodes that sent or received the packet data are located, wherein monitoring activity of the network nodes is further based on different groups with which the captured packet data are associated, the different groups representing the different physical spaces in which the network nodes are associated [para. 0014 describes the room occupancy monitoring system will reflect the actual occupancy status of the room based on captured sensor data while figure 4 illustrates the different groups representing the different physical spaces in which the network nodes are associated].

Claim 24:
While Axelsen teaches the room occupancy monitoring system will reflect the actual occupancy status of the room rather than a mere schedule to occupy or not occupy the rooms (comparing scheduled time to actual room occupancy status), it does not explicitly teach the following, and however, Agrawal teaches:
determining a meeting underutilization score for the meeting based on the comparison [para. 0086 describes the actual start times and end times may be used to calculate a second score (underutilization) for the recurrent event].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agrawal with Axelsen, because the references are analogous and compatible since they are directed to the same field of endeavor of monitoring and scheduling meetings/events, to compute score for a meeting based on a comparison. Doing so will help provide the actual room occupancy information available for use in a convenient manner.

Claims 3-5 and 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsen in view of Agrawal in view of Kirkpatrick, as applied in claims 1, 13, and 21, and further in view of Jeffrey Sweeney (US 2010/0097214 A1, “Sweeney”) in view of Donnie Henderson (US 2014/0354429 A1, hereinafter “Henderson”).
Claim 3/15:
Axelsen does not explicitly teach the following limitation, however Sweeney teaches:
The computer-implemented method of claim 1, further comprising: retrieving packet data reflecting the activity of the network nodes sending or receiving data during the particular period of time and associated with the particular physical space, the particular period of time reflecting a meeting conducted in the particular physical space [para. 0037 and figure 6 describe captured network traffic data collected during a time associated with physical location, wherein the stored identifier associated with the wireless device and may also store time data corresponding to a period of time that the wireless device is detected by a residential wireless access point]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sweeney with Axelsen, because the references are analogous and compatible since they are directed to the same field of endeavor of monitoring and detecting system associated with a physical space, to include the detection of electronic devices during a time associated with a physical space as part of the monitoring system taught in Axelsen. Doing so will help provide the actual room occupancy information available for use in a convenient manner.
Axelsen and Sweeney do not explicitly teach the following limitation, however Henderson teaches:
generating a graphical meeting data visualization showing an asset topology for the particular physical space using the packet data reflecting activity of the network nodes during the particular period of time [para. 0070 and fig. 5D illustrate a graphical meeting data visualization showing an asset topology for the particular physical space using the packet data reflecting activity of the network nodes during the particular period of time as illustrated in TABLE 1 time associated with sensor, wherein the sensor captures presence data utilizing different network nodes]
and displaying, on a display device to a stakeholder, the graphical meeting data visualization in a graphical user interface [fig. 5G illustrates displaying on a display device the graphical meeting data visualization in a graphical user interface ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Henderson with Axelsen, because the references are analogous and compatible since they are directed to the same field of endeavor of monitoring and detecting system associated with a physical space, to include data visualization showing an asset topology for the particular physical space as part of the monitoring system taught in Axelsen. Doing so will help provide the actual room occupancy information available for use in a convenient manner.

Claim 4/16:
Axelsen and Sweeney do not explicitly teach the following limitation, however Henderson teaches:
the computer-implemented method of claim 3, further comprising: receiving, via an input device coupled to the display device, an input associated with the asset topological of the graphical meeting data visualization [Fig. 5C describes selecting and receiving a user input via a user input wherein the user input associated with a topological element]; 
retrieving packet data underlying the asset topological [Fig. 8 step 802 describes collecting data associated with associated with a location and its topological element]; 
and displaying a graphical element providing a description of the asset topological in association with the topological element [para. 0106 describes The user interface presented in operation 810 can present the presence information determined by the user device 102 wherein the presented information is based on retrieved data captured and analysis computed as shown in fig. 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Henderson with Axelsen to display a graphical element providing a 

Claim 5/17:
Axelsen and Sweeney do not explicitly teach the following limitation, however Henderson teaches:
The computer-implemented method of claim 4, wherein the graphical element is an overlay overlaid over the asset topological in the graphical user interface [fig. 5G and 5D illustrate that the graphical element is an overlay overlaid over the topological element in the graphical user interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Henderson with Axelsen to ensure the graphical element is an overlay overlaid over the topological element in the graphical user interface in order to visualize all the elements. Doing so will help provide the actual room occupancy information available for use in a convenient manner.

Claim 22 recites substantially the same limitation as claims 3-5, and therefore rejected for the same reasons and rationale.  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsen in view of Agrawal in view of Kirkpatrick, as applied in claims 1, 13, and 21, and further in view of Ted Beers (US 2010/0091687, hereinafter “Beers”).
Claim 7/19:
Axelsen teaches processing motion data in order to determine the occupancy of a location in real-time as described in paras. 0024 and 0025, however it does explicitly teach determine the number of people located in particular space, Axelsen does not explicitly teach the following, however, Kirkpatrick teaches:
The computer-implemented method of claim 1, further comprising: processing the motion packet data received during the particular period of time to determine a number of people located in the particular physical space over the particular period of time and any change in the number of people in the particular physical space over the particular period of time [para. 76 describes determining actual number of occupants vs expected number of occupants in a particular period of time]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick with Axelsen, because the references are analogous and compatible since they are directed to the same field of endeavor of monitoring and detecting system associated with a physical space, to determine a number of people located in the particular physical space over the particular period of time and track any changes. Doing so will help provide the actual room occupancy information available for use in a convenient manner.
Axelsen teaches processing motion data in order to determine the occupancy of a location in real-time as described in paras. 0024 and 0025, however it does explicitly teach determine the number of people located in particular space, Axelsen and Kirkpatrick do not explicitly teach the following, however Beers teaches:
and determining an attendance profile for the meeting using the number of people and the change in the number of people processed from the [captured] data [Event management system 110 provides status and attendee information/profile to one or more persons 122, 123, and/or 126 associated with one or more events as indicated in a block 304, while fig, 7 element 504 illustrates the expected number of attendee vs present].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beers with Axelsen, because the references are analogous and compatible since they are directed to the same field of endeavor of monitoring and detecting system status of events, to determine an attendance profile for the meeting using the number of people and the change in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080033778 A1
Electronic Calendar Scheduling Using Autonomic Prioritization
Boss; Gregory J. et al.
US 20090265280 A1
MANAGING REAL TIME MEETING ROOM STATUS
Taneja; Puneet et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.A./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683